Case 5:17-cv-00089-RWS Document 254 Filed 08/16/19 Page 1 of 3 PageID #: 1587



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

DIONDRAE WILLIAMS, ET AL,                       §
                                                §
               Plaintiffs,                      §   CIVIL ACTION NO. 5:17-CV-00089-RWS
                                                §
v.                                              §
                                                §
ROONEY TRUCKING, INC., ET AL;                   §
                                                §
               Defendants.                      §


                                           ORDER

       This case was filed on April 17, 2017. Docket No. 1. The Court, finding it in the best

interests of the parties, appointed John Mercy as Special Master on November 28, 2017. Docket

No. 110. Mr. Mercy entered claims procedure guidelines and a scheduling order on November

30, 2017. Docket No. 113. After expiration of the Special Master claim deadline, Mr. Mercy

submitted to the Court his Report and Recommendation. Docket No. 131. The Court considered

the Report and Recommendation, objections, notices of acceptance and motions to disburse

funds and issued its ruling on October 9, 2018. Docket No. 161. Additional motions to disburse

funds as well as motions to dismiss individual Plaintiffs have been ruled on since the October 9,

2018 order. At the request of the Court (Docket No. 230), Defendant Rooney Trucking filed a

status report on July 16, 2019. Docket No. 247. The report indicates the following Plaintiffs

have represented their intent to continue going forward in this action post-Special Master

proceedings:

           1. Diondrae Williams, represented by the Witherspoon Law Group
           2. Celeste Brown on behalf of minor child, T.A., represented by the
              Witherspoon Law Group
           3. Xzavion Neal, represented by the Witherspoon Law Group
           4. Ashton Brown, represented by the Witherspoon Law Group
Case 5:17-cv-00089-RWS Document 254 Filed 08/16/19 Page 2 of 3 PageID #: 1588



            5. Craig Jackson on behalf of minor child, R.J., represented by the
               Witherspoon Law Group
            6. Kyron Saunders, represented by the Witherspoon Law Group
            7. Tyson Harper, represented by the Witherspoon Law Group
            8. Ian Williams, represented by the Witherspoon Law Group
            9. Shirley Beard, represented by Sorey Law Firm, PLLC

        With regard to the foregoing Plaintiffs, this case is set for a scheduling conference in

Texarkana, Texas on September 18, 2019 at 10:45 a.m. before the undersigned. The purpose

of the scheduling conference will be to confirm the trial setting and to resolve any case

management disputes or concerns.

        The parties shall prepare and submit a joint motion attaching a joint proposed docket

control order and a joint proposed discovery order within the time periods contained in the

schedule set forth below. 1 These orders shall be guided by the sample orders for non-patent

cases that can be found on the Court’s website.

        The sample orders include provisions that require input from the parties. The sample

orders also include provisions that are mandatory and are not subject to change without showing

good cause. Good cause is not shown by a mere indication of the parties’ agreement. Should

either party believe good cause can be shown to alter an otherwise mandatory provision, then

such party shall file a separate motion to alter the provision after the parties have filed the

proposed docket control and discovery orders with the mandatory provisions intact as previously

required above.

        Furthermore, it is hereby ORDERED that the following schedule of deadlines shall be

incorporated into the proposed docket control order:




1
  Timely submission of the parties’ proposed docket control order and proposed discovery order will be viewed by
the Court as complying with the conference requirement of Rule 26(f).



                                                  Page 2 of 3
Case 5:17-cv-00089-RWS Document 254 Filed 08/16/19 Page 3 of 3 PageID #: 1589




Jury Trial                 *July 27, 2020 immediately following jury selection in Texarkana,
                           Texas


Jury Selection             *July 27, 2020 at 9:00 a.m. in Texarkana, Texas


Pre-trial Conference       *July 7, 2020 at 10:00 a.m. in Texarkana, Texas


Dispositive Motion         *May 5, 2020
Deadline

7 Days Before              File Proposed Docket Control Order and Proposed Discovery Order
Scheduling Conference
                           The proposed orders shall each be separately filed as a joint motion
                           with the caption indicating whether or not the proposed order is
     .                     opposed in any part. Any disputes should be redlined and each
                           party’s position explained.
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.


         The parties shall indicate in their joint motion submitting the proposed Docket Control

Order whether they believe a scheduling conference is necessary. After review of the proposed

Docket Control Order and Discovery Order, the Court may enter the orders and cancel the

scheduling conference. The Court will notify the parties of any cancellation.


         So ORDERED and SIGNED this 16th day of August, 2019.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 3 of 3
